Citation Nr: 1330015	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, also claimed as secondary to service-connected disability.

2.  Entitlement to service connection for a right knee disability, also claimed as secondary to service-connected disability.

3.  Entitlement to a disability rating in excess of 40 percent for Reiter's disease (exclusive of periods of 100 percent temporary total ratings), in effect prior to March 9, 2012.

4.  Entitlement to a disability rating in excess of 30 percent for Reiter's disease, status post left knee arthroplasty and status post lateral release and patelloplasty with scar, effective from March 9, 2012.

5.  Entitlement to a disability rating in excess of 20 percent for Reiter's disease of the cervical spine, effective from March 9, 2012.

6.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the left shoulder, effective from March 9, 2012.

7.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the right shoulder, effective from March 9, 2012.

8.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the lumbar spine, effective from March 9, 2012.

9.  Entitlement to a disability rating in excess of 10 percent for Reiter's disease of the right ankle, effective from March 9, 2012.

10.  Entitlement to a compensable rating for Reiter's disease of the left hand and finger, effective from March 9, 2012.

11.  Entitlement to a compensable rating for Reiter's disease of the right hand and fingers, effective from March 9, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from June 1962 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August and 2012 written statements, the Veteran withdrew his previous request for a hearing before the Board.

All additional records contained in the Veteran's virtual claims files have been reviewed by the RO prior to its adjudications and by the Board prior to this adjudication.

During the course of the Veteran's appeal, ratings for his disabilities on appeal have been increased.  However, as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated during his December 2006 VA examination that he was in receipt of Social Security disability benefits on the basis of the arthritis in his hands and joints.  These records have not been requested or obtained, and they are potentially relevant to all of the issues on appeal.  Therefore, remand is necessary to attempt to obtain these records.

Furthermore, with regard to the cervical spine and the left and right shoulder disabilities, the Board finds that the evidence of record is insufficient.  Specifically, while range of motion testing was completed, the examination reports did not take into account pain on motion or any of the criteria required by 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  This information is not otherwise contained in the claims file.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's Social Security records and, if received, associate them with the claims file.

2.  Schedule the Veteran for VA examination(s) to evaluate the current level of severity associated with his left and right shoulder and cervical disabilities.  The DeLuca factors should be addressed.

3.  Thereafter, readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


